The undersigned have reviewed the Order of Deputy Commissioner Glenn, the Compromise Settlement Agreement and its accompanying documents. The appealing party has shown good grounds to reconsider the Order Disapproving the Compromise Settlement Agreement. Therefore, the undersigned hereby Vacate the Order filed on September 13, 1999 and enter the following Order.
A duly executed compromise settlement agreement and all necessary medical records have been reviewed.
After giving due consideration to all matters involved in this case and upon the defendants stated or implied representation that all pertinent medical reports have been submitted with the Agreement to the Commission as required by Rule 502(3)(a), the undersigned is of the opinion that the compromise settlement agreement is fair and equitable, and probably in the best interest of all parties. Compliance with the terms of the Agreement shall discharge defendant from further liability under the Workers Compensation Act by reason of the injuries giving rise to this claim.
Defendant shall pay the costs due the Commission. It is understood and agreed that any attorneys fees owing by plaintiff shall not be considered as part of such costs.
Attorneys fees for plaintiffs counsel in the amount of $2,875. 00 are approved in this case. Such fees shall be paid from the settlement amount due plaintiff.
It is to be noted, however, that this Order does not purport to approve, resolve, or address any issue or matter over which the Industrial Commission has no jurisdiction, whether or not such issue or matter is referred to in the compromise settlement executed by the parties in this action.
                                S/_______________ DIANNE C. SELLERS COMMISSIONER
CONCURRING:
S/_____________ THOMAS J. BOLCH COMMISSIONER
S/_______________ CHRISTOPHER SCOTT COMMISSIONER
DCS/bjp